If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 5, 2019
               Plaintiff-Appellee,

v                                                                   No. 339676
                                                                    Oakland Circuit Court
DE’ENLAS HEAD,                                                      LC No. 2016-260461-FC

               Defendant-Appellant.


Before: MURRAY, C.J., and SERVITTO and SHAPIRO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of two counts of first-degree
criminal sexual conduct (“CSC-I”), MCL 750.520b(2)(b) (victim under 13 years of age,
defendant 17 years of age or older); MCL 750.520b(1)(b) (victim at least 13 years of age but less
than 16 years of age and related to victim by blood or affinity). Defendant was sentenced to 25
to 60 years’ imprisonment for the first count of CSC-I, and 15 to 60 years’ imprisonment for the
second count of CSC-I. We affirm.

                                I. ADMISSION OF EVIDENCE

        Defendant challenges two of the trial court’s evidentiary decisions: (1) to allow the
prosecution to introduce evidence regarding other acts of sexual assault and (2) to allow evidence
indicating that the minor victim had knowledge about defendant’s sexual habits.

        “The decision whether to admit evidence falls within a trial court’s discretion and will be
reversed only when there is an abuse of that discretion.” People v Duncan, 494 Mich. 713, 722;
835 NW2d 399 (2013). An abuse of discretion occurs when the trial court “makes an error of
law in the interpretation of a rule of evidence,” People v Jackson, 498 Mich. 246, 257; 869 NW2d
253 (2015), or where the trial court’s decision “falls outside the range of reasonable and
principled outcomes,” People v Swain, 288 Mich. App. 609, 628-629; 794 NW2d 92 (2010).
Underlying questions of law are reviewed de novo. People v Pattison, 276 Mich. App. 613, 615;
741 NW2d 558 (2007).
        We first conclude that the trial court did not abuse its discretion by admitting the victim’s
testimony, pursuant to MCL 768.27a, that defendant sexually abused her repetitively, to the
extent that the incidents were occurring almost every day. MCL 768.27a(1), which governs the
admissibility of evidence of certain “listed offenses” committed against minors, states as follows:

       “[I]n a criminal case in which the defendant is accused of committing a listed
       offense against a minor, evidence that the defendant committed another listed
       offense against a minor is admissible and may be considered for its bearing on
       any matter to which it is relevant.” [People v Buie (On Remand), 298 Mich. App.
50, 71; 825 NW2d 361 (2012), quoting MCL 768.27a(1).]

A “listed offense,” for the purposes of MCL 768.27a, includes “first-degree criminal sexual
conduct, MCL 750.520b, and second-degree criminal sexual conduct, MCL 750.520c.” Buie,
298 Mich. App. at 70. Unlike MRE 404, which excludes evidence that is only relevant because it
shows propensity, MCL 768.27a allows for the admission of evidence that is “relevant because it
shows propensity . . . .” People v Duenaz, 306 Mich. App. 85, 99; 854 NW2d 531 (2014)
(emphasis added).

       Although MCL 768.27a allows for the admission of propensity evidence, evidence that is
admissible under MCL 768.27a is still subject to MRE 403. People v Watkins, 491 Mich. 450,
486-487; 818 NW2d 296 (2012). MRE 403 states that, “[a]lthough relevant, evidence may be
excluded if its probative value is substantially outweighed by the danger of unfair prejudice.”
Buie, 298 Mich. App. at 72, quoting MRE 403 (alteration in original). However, “when applying
MRE 403 to evidence admissible under MCL 768.27a, courts must weigh the propensity
inference in favor of the evidence’s probative value rather than its prejudicial effect.” Watkins,
491 Mich. at 487. In Watkins, the Court enunciated a list of factors for which evidence may be
excluded under MRE 403, including:

       (1) the dissimilarity between the other acts and the charged crime, (2) the
       temporal proximity of the other acts to the charged crime, (3) the infrequency of
       the other acts, (4) the presence of intervening acts, (5) the lack of reliability of the
       evidence supporting the occurrence of the other acts, and (6) the lack of need for
       evidence beyond the complainant’s and the defendant’s testimony. [Watkins, 491
Mich. at 487-488.]

         Here, the trial court permitted the prosecution to introduce evidence of defendant’s other
acts of criminal sexual conduct against the victim, including the victim’s testimony that
defendant sexually assaulted her via anal penetration “almost every day.” Defendant argues that
the trial court abused its discretion because this testimony was a narrative of sexual assaults for
which defendant was never charged, and the court made no effort to weigh each incident
individually.

        Evidence of uncharged acts of sexual assault is “logically relevant to show that the
charged act occurred where the uncharged misconduct and the charged offense are sufficiently
similar to support an inference that they are manifestations of a common plan, scheme, or
system.” People v Sabin (After Remand), 463 Mich. 43, 63; 614 NW2d 888 (2000). The
testimony suggested that defendant sexually assaulted the victim via anal penetration on a

                                                 -2-
regular basis, and allowed the jury to “view the case’s facts in the larger context that the
defendant’s background affords.” Pattison, 276 Mich. App. at 620. Further, this evidence was
relevant, pursuant to MCL 768.27a, because it directly addressed defendant’s propensity to
commit CSC-I against the victim. Applying the Watkins factors, it is clear that the alleged
uncharged acts were similar in nature to the charged acts, occurred within close temporal
proximity to each other, and happened frequently. Watkins, 491 Mich. at 487. Ultimately, the
charged acts and uncharged acts were sufficiently similar to show that defendant employed “a
common plan, scheme, or system.” Sabin, 463 Mich. at 63. Therefore, the trial court did not
abuse its discretion in allowing the prosecution to admit evidence that defendant committed
uncharged acts of sexual assault against the victim pursuant to MCL 768.27a.

       We likewise conclude that the trial court did not abuse its discretion by admitting
testimony from defendant’s estranged wife regarding sexual behaviors exhibited by defendant
during consensual sexual encounters.

       Defendant first contends that the introduction of the testimony was improper because it
was not relevant. Defendant takes issue with the following specific testimony, in which his
estranged wife explained that defendant would ask her to rub his nipples before having sex:

               Q. [W]hat would [defendant] have you do with respect to his chest?

               A. Rub his chest.

                                              * * *

               Q. Where would he have you rub?

               A. In his chest area, his nipple area.

Relevant evidence is generally admissible. See MRE 402; People v Roper, 286 Mich. App. 77,
91; 777 NW2d 483 (2009). Evidence is relevant if it has a tendency “ ‘to make the existence of
any fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.’ ” People v Urban, 321 Mich. App. 198, 210; 908 NW2d
564 (2017), quoting MRE 401. Thus, any evidence that may be “useful in shedding light on any
material point is admissible.” Urban, 321 Mich. App. at 210. “The relationship of the elements
of the charge, the theories of admissibility, and the defenses asserted governs what is relevant
and material” in a particular case. People v Yost, 278 Mich. App. 341, 403; 749 NW2d 753
(2008) (quotation marks and citation omitted).

        The testimony given by defendant’s estranged wife was relevant because it lent
credibility to the victim’s account of one of the sexual acts that defendant would ask the victim
to perform on him before sexually assaulting her. The testimony made the victim’s allegations
of sexual assault more probable because it suggested that the victim, a minor, had knowledge
about a sexual behavior that defendant exhibited. The victim would likely have no reason to
know about such a specific sexual behavior if defendant had not engaged in those sexual
interactions with her. People v King, 297 Mich. App. 465, 476-477; 824 NW2d 258 (2012)
(“[E]vidence is relevant when it affects the credibility of the victim . . . .”). Testimony that
meaningfully bolstered the victim’s credibility was also particularly relevant to rebut the defense

                                                 -3-
theory that the victim had a character for untruthfulness and had fabricated the sexual assault
claims. Thus, defendant’s argument that the testimony was not relevant is without merit.

        Nor did the trial court abuse its discretion in concluding that the evidence’s probative
value was not substantially outweighed by the danger of unfair prejudice to defendant. MRE
403; Buie, 298 Mich. App. at 72. “A party’s case is always damaged by evidence that the facts
are contrary to his contentions, but that cannot be grounds for exclusion.” People v Schaw, 288
Mich. App. 231, 237; 791 NW2d 743 (2010) (quotation marks and citation omitted). Rather, the
evidence must be unfairly prejudicial to defendant in order for its exclusion to be warranted
under MRE 403. Id. Evidence is considered to be unfairly prejudicial “when there exists a
danger that marginally probative evidence will be given undue or preemptive weight by the
jury.” Id. (quotation marks and citation omitted).

         The testimony from defendant’s estranged wife had significant probative value on the
issue of the victim’s credibility as a witness. “Under the circumstances of the instant case, the
evidence only is prejudicial to the extent that it makes more likely the fact that defendant actually
committed the offenses,” and there is no basis for this Court to conclude that the evidence had an
“inflammatory or prejudicial effect” that substantially outweighed its probative value. People v
Sharpe, 319 Mich. App. 153, 170; 899 NW2d 787 (2017). Therefore, the trial court did not abuse
its discretion by admitting the testimony regarding defendant’s sexual habits.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant’s final argument is that he was denied the effective assistance of counsel based
on defense counsel’s decision to call the victim’s school principal as a witness and elicit
testimony from her regarding the victim’s character for truthfulness.

        “Whether the defendant received the effective assistance of counsel guaranteed him
under the United States and Michigan Constitutions is a mixed question of fact and law.” People
v Ackley, 497 Mich. 381, 388; 870 NW2d 858 (2015). When examining a defendant’s claim of
ineffective assistance of counsel, “this Court reviews for clear error the trial court’s findings of
fact and reviews de novo questions of constitutional law.” People v Dixon-Bey, 321 Mich. App.
490, 515; 909 NW2d 458 (2017). However, because defendant failed to properly preserve this
issue by moving for a new trial or a Ginther1 hearing in the trial court, this Court’s review is
“limited to mistakes apparent on the record.” People v Payne, 285 Mich. App. 181, 188; 774
NW2d 714 (2009).

       To successfully establish an ineffective assistance of counsel argument, a defendant must
demonstrate “that (1) counsel’s performance fell below an objective standard of reasonableness
and (2) but for counsel’s deficient performance, there is a reasonable probability that the
outcome would have been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136
(2012). Defense counsel is presumed to be effective. People v Vaughn, 491 Mich. 642, 670; 821
NW2d 288 (2012). Therefore, defendant must “overcome a strong presumption that counsel’s


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -4-
performance constituted sound trial strategy.” People v Petri, 279 Mich. App. 407, 411; 760
NW2d 882 (2008).

        Defendant argues that defense counsel was ineffective for calling the witness because the
witness testified that the victim was generally a truthful person, which damaged his defense
theory that the victim had a character for untruthfulness. But as the prosecutor points out, the
principal was called to testify about a number of facts, including that defendant contacted her out
of concern for the victim’s behavior, that the victim had separate discipline issues at school that
were sexual in nature, and that the victim never disclosed any abuse to school personnel. These
were all legitimate questions that resulted in favorable evidence for defendant. However, it is
true that when defense counsel questioned the witness about the victim’s “reputation with respect
to being truthful and honest,” the witness asserted that, “in all of my dealings with [the victim] . .
. [s]he was truthful.” “[D]ecisions regarding what evidence to present, whether to call witnesses,
and how to question witnesses are presumed to be matters of trial strategy . . . .” People v
Jackson (On Reconsideration), 313 Mich. App. 409, 432; 884 NW2d 297 (2015) (quotation marks
and citation omitted). In general, “this Court will not substitute its judgment for that of counsel
regarding matters of trial strategy.” People v Davis, 250 Mich. App. 357, 368; 649 NW2d 94
(2002).

        Defendant correctly notes that the witness’s testimony on the victim’s credibility
contradicts his defense theory that the victim was an untruthful person who lied about the sexual
assaults. We are not willing to conclude, however, that counsel’s decision to call the principal
was objectively unreasonable simply because one part of her testimony was damaging. As
noted, the majority of her testimony was helpful to defendant’s case.

        Nevertheless, even if it were an objectively unreasonable decision, this Court is not
required to reverse unless defendant is able to show that there is a reasonable probability that, but
for defense counsel’s decision to elicit the witness’s testimony that the victim was generally a
truthful person, the outcome of the proceeding would have been different. Davis, 250 Mich. App.
at 368-369. Defense counsel called a number of other defense witnesses, including two of the
victim’s siblings, who both testified that, although the victim was sometimes truthful, she “ha[d]
a history of lying,” and would often lie to her family. As the prosecution observes, the jury
chose to convict defendant even after being presented with testimony from two of the victim’s
siblings, who both testified that the victim was frequently untruthful. Defendant’s mere
speculation regarding a different outcome is insufficient to show that he was prejudiced by
defense counsel’s performance. Therefore, defendant was not denied the effective assistance of
counsel.

       Affirmed.



                                                              /s/ Christopher M. Murray
                                                              /s/ Deborah A. Servitto
                                                              /s/ Douglas B. Shapiro




                                                 -5-